Title: From James Madison to Jean Guillaume Hyde de Neuville, 9 December 1818
From: Madison, James
To: Neuville, Jean Guillaume Hyde de


Dr Sir
Montpellr. Dcr. 9. 1818
I have been duly favd. with your interesting communication of the 3d. instant. The evacuation of France by the occupying armies is a just subject of the joy you express. It is an important event in the affairs of Europe; and an epoch particularly so in those of France. Her recovery of an uncontroulled Will must be gratifying to all who wish to see nations in full possession of the independence belonging to them. And I sincerely hope that the enjoyment of it whilst it gives happiness to your Country, may promote also the reign of justice and peace over the quarter of the Globe of which it makes so conspicuous a part.
Mrs. M. charges me with her acknowlegements and best returns for the kind recollections of Mad: de Neuville & yourself, and unites with me in adding that we shall be happy on any future occasion of manifesting our impressions to you both at Montpellier. Health & friendly respects
J. M.
